

116 S3580 IS: Department of Defense Healthcare Billing Report Act
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3580IN THE SENATE OF THE UNITED STATESMarch 25, 2020Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Comptroller General of the United States to submit to Congress a report assessing the billing practices of the Department of Defense for care received under the TRICARE program and at military medical treatment facilities, and for other purposes.1.Short titleThis Act may be cited as the Department of Defense Healthcare Billing Report Act.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)Through the TRICARE program (as defined in section 1072 of title 10, United States Code), the Department of Defense provides health care benefits and services to approximately 9,500,000 beneficiaries.(2)The Department of Defense is not structured as a typical health care provider, which can lead to complicated billing practices and strict deadlines for members of the Armed Forces, former members of the Armed Forces, and their dependents, as well as for providers.(3)Numerous findings issued by the Inspector General of the Department of Defense between 2014 and 2019 describe the third-party collection program of the Department as inadequately managed, resulting in substantial uncollected funds that could be used to improve the quality of health care at military medical treatment facilities.(4)Numerous press reports have found that the Federal Government aggressively collects unpaid debts from uninsured or low-income civilian patients who happen to receive treatment at a military medical treatment facility, even though providing that treatment often benefits military readiness by providing experience to military medical professionals.(b)Sense of CongressIt is the sense of Congress that it is in the national interest of the United States to ensure members of the Armed Forces, former members of the Armed Forces, and their dependents receive high-quality health care, and that Federal agencies prioritize fairness and accessibility when administering health care.3.Report on billing practices for health care from Department of Defense(a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the billing practices of the Department of Defense for care received under the TRICARE program or at military medical treatment facilities.(b)ElementsThe report required by paragraph (1) shall include the following:(1)A description of the extent to which data is being collected and maintained on whether beneficiaries under the TRICARE program have other forms of health insurance.(2)A description of the extent to which the Secretary of Defense has implemented the recommendations of the Inspector General of the Department of Defense to improve collections of third-party payments for care at military medical treatment facilities and a description of the impact such implementation has had on beneficiaries.(3)A description of the extent to which the process used by managed care support contractors under the TRICARE program to adjudicate third-party liability claims is efficient and effective, including with respect to communication with beneficiaries.(c)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.